Citation Nr: 0841600	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected psychiatric disability (depression or PTSD) 
for the period from July 21, 1992, to January 29, 2001.

2.  Entitlement to an effective date prior to January 30, 
2001, for service connection for post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling from the date 
of service connection.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In the July 2002 rating decision, 
the RO granted service connection for PTSD and chronic 
obstructive pulmonary disease, assigning an effective date of 
January 30, 2001, for the date of service connection for both 
disabilities.  The veteran's disagreement with the effective 
dates assigned led to this appeal.  It is further noted that 
the claims folder was subsequently transferred to the RO in 
Portland, Oregon.

In a May 2005 decision, the Board denied the claims of 
entitlement to earlier effective dates.  The veteran appealed 
the decision regarding PTSD to the United States Court of 
Appeals for Veterans Claims (Court).  The Court granted a 
Joint Motion for Remand in August 2006, and a Court order 
that same month vacated the Board's decision denying an 
earlier effective date for service connection for PTSD.

In November 2006, the Board remanded the appeal so that the 
RO could obtain VA medical records dated in 1984 and 1985, 
that were discussed in the Joint Motion.  

In June 2007, the Board determined that the veteran was 
entitled to an effective date of July 21, 1992, for the 
receipt of the increased rating claim for depression, for 
which service connection was already in effect.  As discussed 
in detail in that decision, the Board found that the 1984 and 
1985 psychiatric records constituted an "informal" claim 
for increase pursuant to 38 C.F.R. § 3.157(b)(1).  These 
records were not actually in the claims file at that time of 
the July 2002 decision.  Citing Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Board noted that these records were in 
VA's constructive possession.  The Board noted that the July 
2002 rating decision was issued after the Bell decision.  The 
Board found that the correct effective date was the date of 
the Bell decision, July 21, 1992.  See Lynch v. Gober, 11 
Vet. App. 22, 29 (1997) (rejecting application of 
constructive possession doctrine to VA claims decided prior 
to Bell), vacated and remanded on other grounds sub nom. 
Lynch v. West, 178 F.3d 1312 (Fed.Cir.1998) (table), 
reinstated in full by Lynch v. West, 12 Vet .App. 391 (1999) 
(per curiam).

The Board remanded for the RO to determine the disability 
rating warranted from the July 21, 1992 claim for increased 
rating for depression to January 29, 2001; and to 
readjudicate the issue of entitlement to an earlier effective 
date for the grant of service connection for PTSD, which has 
been rated as 70 percent disabling from January 30, 2001.  
The Board also directed that the veteran be issued additional 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).

In an August 2007 rating decision, the RO increased the 
veteran's noncompensable evaluation for depression to 50 
percent disabling from July 21, 1992, to January 30, 2001.  
Accordingly, the question remaining for consideration is 
whether a rating in excess of 50 percent is warranted for any 
portion of that time period.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  For the period from July 21, 1992, to January 29, 2001, 
the preponderance of the evidence is against a finding that 
the psychiatric disability severely impaired the veteran's 
ability to establish and maintain effective or favorable 
relationships with people or that his psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment; 
the preponderance of the evidence is also against a finding 
that the veteran's psychiatric disability was productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

3.  The veteran filed for a claim of entitlement to service 
connection for PTSD on January 30, 2001; no earlier 
communications of record constitute an informal claim.


CONCLUSIONS OF LAW

1.  For the period from July 21, 1992 to January 29, 2001, 
the criteria for a rating in excess of 50 percent for 
depression or PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1-4.16, 4.132, Diagnostic Codes 9405, 9411 (1995), 
4.130, Diagnostic Codes 9411, 9434 (2008).  

2.  The criteria for an effective date prior to January 30, 
2001, for a grant of service connection for PTSD with a 70 
percent rating have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.155, 3.157, 3.159, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The claims presently before the Board originated as a claim 
for an earlier effective for the grant of a 70 percent rating 
for PTSD.  Based on the subsequent grant of an earlier 
effective date and evaluation of this period of time, the 
claim now involves the issue of the appropriate disability 
rating for the period July 21, 1992, to January 30, 2001.  
Therefore, the claim, arguably, is affected by the Court's 
decision in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Pursuant to Board's June 2007 remand, the veteran was issued 
a VCAA notification letter in July 2007.  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, this letter provided the veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.

The July 2007 VCAA letter, however, did not contain the level 
of specificity set forth in Vazquez-Flores.  As discussed 
below, the presumed error raised by such defect, however, is 
rebutted because of evidence of actual knowledge on the part 
of the veteran and his attorney-representative, and other 
documentation in the claims file reflecting such notification 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The July 2007 letter listed types of evidence that the 
veteran should tell VA about or give to VA that may affect 
how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the veteran.  

Further, in the attorney-representative letters submitted to 
VA, the attorney discussed the effects the veteran's 
disability has upon his ability to work and daily life.  
Significantly, the Court noted in Vazquez-Flores that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez, supra, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Based on the July 2007 letter 
and the attorney-representative's written statements, the 
Board finds that first and fourth requirements of Vazquez-
Flores are substantially satisfied.

The attorney-representative submitted a letter in July 2007 
that discussed in detail the criteria for a 70 percent rating 
under the psychiatric rating criteria in effect prior to 
November 7, 1996.  See 38 C.F.R. § 4.132, Diagnostic Codes 
9411, 9434 (1995); 61 Fed. Reg. 52695 (1996).  Further, the 
attorney-representative has demonstrated detailed knowledge 
of the current and former criteria.  The attorney-
representative, on behalf of his client, has shown actual 
knowledge of what was needed to substantiate the claims.  
Therefore, the second element listed above is substantially 
satisfied and the actual argument presented by and on behalf 
of the veteran reflects that this is the case.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, there could be no 
prejudice if the purpose behind the notice has been 
satisfied; that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
the claims.

In addition, the July 2007 letter informed the veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error, but such error is rebutted by the record.  The RO 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the August 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  In an October 2008 letter, the 
attorney-representative specifically indicated that he and 
the veteran did not seek further VCAA notice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including the VA medical records dated in 
1984 and 1985, and a VA psychiatric examination performed in 
April 2002.  After review of these records, the Board finds 
that there is no duty to provide another VA examination 
regarding the claims on appeal, which include a question of 
the appropriate disability rating to be assigned from July 
21, 1992 to January 29, 2001.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

As noted previously, the claim originally involved only the 
issue of entitlement to an earlier effective date.  This 
issue has been characterized as entitlement to an earlier 
effective date for the grant of service connection for PTSD, 
but other adjudicatory documents characterize the issue as 
entitlement to an earlier effective date for the granting of 
the 70 percent rating, citing to 38 C.F.R. § 4.125 for 
support that the grant of service connection for PTSD 
represented a change in diagnosis and not a new grant of 
service connection.

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.  See also Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98; 63 Fed. Reg. 56704 (1998).

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

The date of receipt of such evidence [from a private 
physician or laymen] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As the issue presently before the Board involves the proper 
rating for the service-connected psychiatric disability from 
the period July 21, 1992 to January 29, 2001, the Board will 
outline the relevant law and regulations pertinent to rating 
the psychiatric disability.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The regulations provide that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

During the pendency of the appeal, the criteria for 
evaluating psychiatric disabilities have been revised as of 
November 7, 1996.  See 61 Fed. Reg. 52695 (1996).  With 
respect to the changes in the criteria for rating psychiatric 
disability, the Board notes that in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating psychiatric disabilities.  
The revised rating criteria would not produce retroactive 
effects since the revised provisions affect only entitlement 
to prospective benefits.  Accordingly, VA must evaluate the 
service-connected psychiatric disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g).

The veteran was originally service-connected for depressive 
reaction in a May 1970 rating decision, which assigned a 
noncompensable rating under the former criteria.  The 
disability was rated under Diagnostic Code 9405, which 
addressed dysthymic disorder, adjustment disorder with 
depressed mood, and major depression without melancholia.  
Diagnostic Code 9411 concerned PTSD.

Under the former code, both Diagnostic Code 9405 and 9411 
were rated under the General Rating Formula for 
Psychoneurotic Disorders.  

The General Rating Formula read as follows:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as a result in virtual isolation in 
the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retrain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

Under the current rating criteria, effective November 7, 
1996, depression and PTSD are evaluated under the General 
Rating Formula for Mental Disorders found at 38 C.F.R. § 
4.130.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434; 
61 Fed. Reg. 52695 (1996).  The Rating Formula reads as 
follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra.

Factual Background

In a July 2007 letter, the veteran's attorney representative 
argued that the currently assigned 50 percent rating was 
appropriate from July 21, 1992, until November 30, 1999, when 
the veteran left employment.  The attorney-representative 
wrote that the veteran's symptomatology did not warrant a 
rating in excess of 50 percent prior to December 1, 1999.  As 
of December 1, 1999, however, the attorney-representative 
contended that the psychiatric symptomatology met the 
schedular criteria for a 70 percent rating.  The attorney-
representative contended that a 100 percent disability should 
then be granted as of December 1, 1999, based on the criteria 
of a total disability based on individual unemployability 
(TDIU).  The attorney-representative explicitly cited to the 
former rating criteria when asserting that the veteran's 
symptomatology warranted a 70 percent rating as of December 
1, 1999.

The record contains a February 1985 VA treatment record.  
Portions of the document are illegible.  The clinician noted 
that the veteran had a high-stress job.  In the past two 
years, the veteran's depressive symptoms had increased, with 
symptoms of crying, being tired, and reduced interest.  The 
clinician indicated that the veteran experienced tension and 
irritability on the job.  The clinician's impression was that 
the symptoms "sound[ed] like significant depression." The 
record also contains an April 1985 VA treatment record.  The 
clinician reported that the veteran felt that there had been 
some recent deterioration in his relationship with his 
family.  The veteran reported recurrent depressions over the 
past 14 years but reported that he had generally been able to 
cope until recently, when he felt that his condition was 
deteriorating.  In his employment, the veteran found himself 
getting angry at contractors who did not meet the 
specifications and was unable to tolerate these arguments.  
The veteran denied any job difficulties other than the 
veteran's own need to control his anger.

The examiner found that the veteran appeared somewhat sad 
during the interview and generally seemed to lack any type of 
enthusiasm and showed no humor.  The veteran reported having 
some crying spells when he was depressed.  The veteran noted 
that he had withdraw from all contact with people other than 
family and those contacts necessary for his job.  Diagnoses 
were dysthymic disorder, and PTSD (now in remission).  

The veteran filed a claim for service connection for PTSD in 
January 2001.  The document has a January 29, 2001 stamp by 
his then-representative and a January 30, 2001 stamp by the 
RO.

In a July 1999 private treatment record, received with the 
veteran's January 30, 2001, claim, a clinician noted that the 
veteran had "burdens with a posttraumatic stress disorder 
that emerged."  The clinician also noted that the veteran 
had a "significant" stressful environment, sleep 
deprivation, fatigue through the day, loss of enthusiasm and 
depressive affect that is apparent in interview, as well as 
reported by the veteran and his family.  

In February 2001, the veteran submitted private medical 
records of treatment in January through March, 1990.  These 
private records noted the veteran's reports of intermittent 
depression since service.  The clinician noted that the 
veteran was not on medication.  For the past several months, 
the veteran had been waking up at 3 or 4 am, but he did not 
usually get up until 5:30am in order to report at 7am for his 
job.  The veteran noted that he had been short with co-
workers and feeling a bit depressed.  The clinician noted 
that the veteran appeared slightly depressed, but "no acute 
distress."  The diagnosis was depression.  A treatment 
record dated later in January 1990 notes that the veteran 
reported sleeping better and that his mood had improved "a 
bit."  A March 1990 treatment records notes that the veteran 
had an occasional sleepless night.  

In a February 2001 letter, the veteran noted that he tendered 
his resignation from employment on November 31, 1999 "[d]ue 
to mounting depression, back and neck problems, respiratory 
distress and hearing difficulties."

A March 2001 VA treatment record documents that the veteran 
had a cardiovascular accident (CVA) "several years ago and 
had to leave his job."  Another March 2001 treatment record 
documents that the veteran left his job because he "was 
having too many problems with fellow employers and job 
changes."

In a July 2001 private psychiatric evaluation, the clinician 
noted that the veteran resigned on November 31st, 1999 from 
his employment "with a successful work history."  The 
veteran was in his first marriage, at that time being married 
for 34 years.  The veteran had between four to 12 people who 
reported to him as his crew and the veteran described "very 
positive" relationships with them.  The veteran only had 
problem with upper level management.  The clinician reported 
that the veteran had progressively lost interest in hobbies 
and social activities.  The veteran reported that he had no 
friends.  The veteran reported that he felt his life was 
shortened by his Vietnam service and that he was living on 
"borrowed time."  The veteran suffered from a sleep 
disorder, having night sweats.  The clinician found that the 
veteran evidenced functional deficiencies in his work, 
family, marital and social life.  The veteran reported that 
the veteran had panic attacks of more than one a week.  The 
clinician also noted that the veteran tested positive for 
suicidal ideation.  The clinician found that the veteran had 
extreme difficulty maintaining social and family 
relationships.  

Regarding employment, the clinician again indicated that he 
resigned his occupation after 25 years and reported that 
although he had problems with one supervisor, his 
relationship with the crew was consistently positive.  
Although he thought his generalized social anxiety, panic 
attacks, and emotional problems would be resolved once he 
resigned, this was not the case.   

The clinician provided an Axis I diagnosis of PTSD.  The 
clinician assigned a GAF of 45, noting serious impairment in 
social, family and interpersonal functioning.

The veteran underwent a VA psychiatric examination in April 
2002.  The examiner reported that the veteran left his job in 
November 1999 noting that "apparently he had to quit because 
of depression and anxiety."  The veteran explained that he 
could not cope, as he was quite anxious and depressed, and 
was experiencing pain from physical injuries that he 
sustained while in the military.  

The examiner found that the veteran's "life [was] 
constricted to his family, he has no friends, lives in an 
isolated area which is basically rural."  Under Axis V, the 
examiner wrote that the veteran "was forced to quit his 
employment, therefore GAF is 45 at best."

In an August 2002 record, a private clinician opined that the 
veteran was unemployable due to PTSD.  The veteran filed a 
claim for TDIU in August 2002.  In a January 2003 rating 
decision, the RO granted TDIU as of January 30, 2001.  This 
rating decision denied entitlement to a rating in excess of 
70 for PTSD.  The veteran did not appeal.  See 38 U.S.C.A. 
§ 7105.

In September 2008, the RO specifically denied the issue of 
entitlement to an earlier effective date for the grant of 
TDIU.  Although the appellate period has not elapsed, the 
veteran has not yet appealed this decision.  See 38 U.S.C.A. 
§ 7105.

Analysis

Due to decisions made subsequent to the July 2002 rating 
action on appeal, the matter before the Board has been re-
characterized as two issues.  The June 2007 Board decision 
found, based on Bell, that the veteran constructively filed 
an increased rating claim as of July 21, 1992.  In an August 
2007 rating decision, the RO granted a 50 percent rating from 
July 21, 1992 to January 29, 2001.  The veteran was granted a 
70 percent rating as of July 30, 2001, the date of the claim 
for PTSD.  Although the Board indicated in the July 2007 
decision that this claim was filed on July 29, 2001, the July 
29, 2001 date stamp was from the veteran's then-
representative and did not indicate that the RO received the 
document on that date.  The RO date stamp is as of July 30, 
2001.  Further, although the July 2007 Board decision styled 
the issue as entitlement to an earlier effective date for the 
grant of service connection for PTSD, as indicated elsewhere, 
the issue can also be characterized as entitlement to an 
earlier effective date for the granting of the 70 percent 
rating, as service connection for PTSD represented a 
progression of the prior diagnosis.  See 38 C.F.R. § 4.125.  

Neither the veteran nor his representative has contended an 
earlier date for the granting of the 50 percent rating is 
warranted.  Instead, the attorney-representative has 
contended that a 70 percent rating is warranted as of 
December 1, 1999, the day after the veteran left his last 
employment.

The Board highlights that although the attorney-
representative has contended that a TDIU should also be 
granted as of the December 1, 1999 date, the issue of an 
earlier effective date for TDIU is not currently on appeal.  
Although the claim before the Board now includes an issue of 
the disability rating warranted for the period from July 21, 
1992 to January 29, 2001, the claim perfected was for an 
earlier effective date.  Further, the issue of entitlement to 
an earlier effective date for TDIU was specifically denied in 
a September 2008 rating decision, and a notice of 
disagreement has not been filed.  The issue of entitlement to 
an earlier effective date for TDIU is not on appeal.  See 
38 C.F.R. §§ 20.200, 20.201.

The question remaining before the Board is whether there is 
evidence that warrants the grant of an effective date prior 
to January 30, 2001 for the assignment of a 70 percent rating 
for PTSD.  The remaining contention on appeal can be best 
characterized as a claim for a staged increased rating for 
service-connected psychiatric disability stemming from the 
July 21, 1992, claim for increase.  In order to substantiate 
an earlier date for the assignment of a 70 percent rating, 
the evidence of file must indicate that entitlement to a 70 
percent rating arose prior to the currently assigned January 
30, 2001 effective date.  38 C.F.R. § 3.400(a).

Under the rating criteria in effect prior to November 7, 
1996, the evidence would need to show that the veteran's 
psychiatric disability severely impaired the veteran's 
ability to establish and maintain effective or favorable 
relationships with people, and/or that psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain and retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Codes 9405, 
9411 (1995). 

Under the current rating criteria, the evidence would need to 
show that the veteran's psychiatric disability was productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

The only psychiatric treatment documented in the claims file 
or found to be constructively in the claims file prior to 
January 30, 2001, are the VA psychiatric treatment records 
dated in 1985.  A review of these records does not indicate 
that the veteran's symptomatology warranted a 70 percent 
rating under the former or current rating criteria, and the 
attorney-representative specifically acknowledged this.  All 
other medical records are either private medical records 
received on or after January 30, 2001, or documents 
reflecting treatment or evaluation after January 30, 2001.  
As these records were not received or dated prior to January 
30, 2001, they cannot demonstrate that entitlement to a 70 
percent rating arose before January 30, 2001.  That is, 
entitlement does not arise prior to the RO's actual or 
constructive receipt of the evidence.  

The undersigned has carefully considered the attorney-
representative's contention that a 70 percent rating should 
be assigned as of the day after the veteran left his last 
employment.  The Board notes that there is conflicting 
evidence of file regarding the reason(s) the veteran left his 
employment.  As outlined above, the veteran has also 
indicated that neck and back disabilities played a role in 
his leaving employment.  Further, other records document that 
the veteran had a difficult relationship with one supervisor, 
and not other co-workers.  Although other psychiatric records 
indicate he had to leave employment due to psychiatric 
symptoms, and the veteran was granted a TDIU based on this 
evidence, the evidence that the veteran left his job, 
standing alone, does not demonstrate a disability picture 
most nearly approximating a 70 percent rating.  Entitlement 
arose when VA received evidence indicating a more severe 
psychiatric impairment.  This medical evidence, as outlined 
above, was received or dated on or after January 30, 2001.  
Here, the claims file contains no evidence documenting the 
veteran's departure from his job in November 1999 that was 
received prior to the January 30, 2001 claim.

As the claims before the Board include an increased rating 
claim, the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  See  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  There 
is no evidence that the veteran was hospitalized for his 
psychiatric disability.  In this case, as highlighted above, 
there is evidence that the veteran is unemployable due to his 
psychiatric disability, but such evidence was not received 
prior to January 30, 2001.  As of January 30, 2001, the 
veteran has been in receipt of a TDIU.  See 38 C.F.R. § 4.16.  
There is no earlier received evidence that presents such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for the period July 21, 1992 to 
January 29, 2001 for the service-connected psychiatric 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claims for an increased rating for the period from 
July 21, 1992 to January 29, 2001 for depression or PTSD and 
entitlement to an effective date prior to January 30, 2001, 
for a grant of service connection for PTSD with a 70 percent 
rating must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

For the period from July 21, 1992 to January 29, 2001, 
entitlement to a rating in excess of 50 percent for 
depression or PTSD is denied.

Entitlement to an effective date prior to January 30, 2001, 
for a grant of service connection for PTSD with a 70 percent 
rating, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


